NUMBER 13-13-00040-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


RUBEN LONGORIA,                                                         Appellant,


                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 105th District Court
                        of Kleberg County, Texas.


                         MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Perkes
            Memorandum Opinion by Chief Justice Valdez
      Appellant, Ruben Longoria, pursuant to a plea bargain agreement with the State,

pleaded guilty to the offense of aggravated assault causing serious bodily injury, a

second-degree felony. See TEX. PENAL CODE ANN. § 22.02(a)(1), (b) (West 2011). The

trial court deferred adjudication and placed appellant on community supervision for a

period of seven years. Subsequently, the State filed a motion to revoke, alleging that
appellant had violated several terms of community supervision. The trial court found

that appellant had violated the terms of community supervision, revoked appellant’s

community supervision, found him guilty of the offense of aggravated assault causing

serious bodily injury, and sentenced him to twenty years’ incarceration. By one issue,

appellant contends that the sentence imposed is disproportionate to the seriousness of

the alleged offense in violation of the Eighth and Fourteenth Amendments. See U.S.

CONST. amend. VIII, XIV. We affirm the judgment.

                      I.         CONSTITUTIONALITY OF THE SENTENCES

       The Eighth Amendment of the United States Constitution provides that

“[e]xcessive bail shall not be required, nor excessive fines, nor cruel and unusual

punishment inflicted.”     Id.    Through the Due Process Clause of the Fourteenth

Amendment, the Eighth Amendment applies to punishments imposed by state courts.

Id. amend. XIV. This right and every constitutional or statutory right can be waived by a

“failure to object.” Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986).

       To preserve a complaint of disproportionate sentencing, the criminal defendant

must make a timely, specific objection to the trial court or raise the issue in a motion for

new trial. Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d)

(citing Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996)); Noland v. State,

264 S.W.3d 144, 151–52 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d); Trevino v.

State, 174 S.W.3d 925, 927–28 (Tex. App.—Corpus Christi 2005, pet. ref'd); Quintana

v. State, 777 S.W.2d 474, 479 (Tex. App.—Corpus Christi 1989, pet. ref’d) (holding

defendant waived cruel and unusual punishment argument by failing to object); see TEX.

R. APP. P. 33.1.    Here, appellant did not object when the trial court imposed the



                                              2
complained-of sentence or complain of the sentence in any post-trial motion. Moreover,

appellant’s sentence is within the punishment range of a second-degree felony. See

TEX. PENAL CODE ANN. § 12.33(a) (West Supp. 2011) (establishing that a second-degree

felony has a punishment range of two to twenty years’ confinement). A punishment

falling within the limits prescribed by a valid statute, as in this case, is not per se

excessive, cruel, or unusual. See Trevino, 174 S.W.3d at 928. Therefore, because

appellant failed to object to the sentence and the sentence is within the punishment

range, we overrule appellant’s sole issue. See TEX. R. APP. P. 33.1; Kim, 283 S.W.3d at

475; Noland, 264 S.W.3d at 151–52; Trevino, 174 S.W.3d at 927–28; Quintana, 777
S.W.2d at 479.

                                     II. CONCLUSION

       We affirm the trial court’s judgment.

                                                   __________________
                                                   ROGELIO VALDEZ
                                                   Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of July, 2013.




                                               3